Per Curiam.
Appeal from an order in judicial ditch proceeding dismissing appellant’s demand for a jury trial.
The demand is substantially in the form of that of the appellant in Asquith v. Engstrom, 133 Minn. 113, 157 N. W. 1004, decided since' this appeal was taken. The demand does not describe the land but the description is ascertainable by referring to the assessment which is a part of the record. Following the case cited we hold the demand sufficient. No statutory costs will be allowed.
Order reversed.